DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-10 are pending and have been examined below.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/17/19 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, because the claims invoke 35 USC 112f (pre-AIA  112 sixth paragraph) as described above, but fail to clearly link or disclose the associating structure that performs the acts of said claim limitations (and are thus rejected under 35 USC 112b (pre-AIA  112 second paragraph) due to being indefinite), the specification fails to have an adequate written description under 35 USC 112a (pre-AIA  112 first paragraph), and is thus rejected under said statute. See MPEP 2181(IV) and 2185.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim limitations "a first detection unit configured to detect…", "a second detection unit configured to detect…", "an occupant presence determination unit configured to determine…", and "a third detection unit configured to detect…" in claims 1-8; and "a first detector that… is configured to detect…" and "a second detector that is …configured to detect…" in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes that 0034 of the specification and Fig. 2 of the drawings show that the detection units and the occupant presence determination unit of claims 1-8 are included in the ECU, but it is not clear whether these components are otherwise structural. Further, given the same functionality of the detectors in claim 9 as the detection units of claims 1-8, the detectors of claim 9 similarly appear to lack a corresponding structure. 0036 and 0037 also indicate that the units may be realized as either software, hardware, or a combination of software and hardware. Examiner does note that 0030 of the specification recites the detectors corresponding to the antennas, but this seems to be in reference to the detectors of claims 1-8, whereas the detectors of claim 9 appear to be a different type of detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claims 1-9
Claim 9 recites a first detector and a second detector, which appear to serve the same functionality as the first detection unit and the second detection unit of claims 1-8. However, Claims 3 and 6, which depend upon claim 1 but not claim 9, also recite a first and second detector, but these detectors have different functionality from the detectors of claim 9. For the sake of clarity, Applicant is requested to draft the claims such that a single term does not have two different meanings throughout the claims.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claims 1-8, under the broadest reasonable interpretation these claims are directed to a computer program only. 

"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." MPEP §2106.03 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, Claims 1-8 are apparatus claims directed to a first detection unit, a second detection unit, and an occupant presence determination unit. As described above under the sections of Claim Interpretation and the rejection under 35 USC 112a and b, it is not clear from the claims or the disclosure that these units denote structure. 

Additionally, claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, specifically mental processes (specifically judgment and evaluation), without significantly more. The analysis below is with respect to independent claims 1, 9 and 10.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. Claim 1 recites an occupant presence determination unit configured to determine whether an occupant is present in each of the first region, the second region and the third region, based on a first detection result of the first detection unit, and a second detection result of the second detection unit, and claims 9 and 10 recite substantially the same subject matter with variations in the exact language. According to the 2019 PEG, these mental processes (specifically judgment and evaluation) are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as a first detection unit configured to detect one of a state where an occupant is present in either the first region 
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to 
	Further, the additional elements, if any, in dependent claims 2-8 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner is unable to find subject matter within Applicant's specification that would overcome the rejection under 35 USC 101, but Applicant is invited to discuss the disclosure with the Examiner via telephone interview to determine options for overcoming the rejection if possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 USC 102 as being anticipated by JP2003248045A ("Hasegawa").

Claim 1
Hasegawa discloses an occupant detection apparatus configured to detect a region where an occupant is present, among a plurality of regions in a vehicle cabin, the 
a first detection unit configured to detect one of a state where an occupant is present in either the first region or the second region, and a state where no occupant is present in the first region and the second region (0013, 0029, 0030, Fig. 5); 
a second detection unit configured to detect one of a state where an occupant is present in either the second region or the third region, and a state where no occupant is present in the second region and the third region (0013, 0029, 0030, Fig. 5); and 
an occupant presence determination unit configured to determine whether an occupant is present in each of the first region, the second region and the third region, based on a first detection result of the first detection unit, and a second detection result of the second detection unit (0013, 0029 The reception strength determination unit 122 determines the reception strength of radio waves transmitted from each mobile phone 400 and reached the three antennas 200, 202, and 204. For example, by examining the intensity of the intermediate frequency signal generated in the receiving unit in the RF unit 112 of the communication module 110, the receiving intensities corresponding to each of the three antennas 200, 202, and 204 are determined. The antenna switching unit 123 controls the selection state by the changeover switch 116. The combination table 124 stores the reception intensities corresponding to the three antennas 200, 202, and 204 for each of the presumed seating positions of the occupants. The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125, 0030, Fig. 5).

Claim 2
Hasegawa discloses wherein 
the first detection unit and the second detection unit each configured to obtain a terminal ID from a wireless terminal carried by an occupant (0029 The ID acquisition unit 121 performs a process of acquiring ID information unique to the communication module built in each mobile phone 400 sent from each mobile phone 400., 0033), and 
the occupant presence determination unit performs determination of a presence of an occupant in each of the first region, the second region and the third region based on every terminal ID (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035).

Claim 3
Hasegawa discloses
a first input terminal configured to receive a signal from a first detector that detects an occupant in the first region or the second region (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035); and 
a second input terminal configured to receive a signal from a second detector that detects an occupant in the second region or the third region (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035), wherein 
the first detection unit detects an occupant present in the first region or the second region based on an input state of the signal to the first input terminal (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125), and 
the second detection unit detects an occupant present in the second region or the third region based on an input state of the signal to the second input terminal (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125.).

Claim 4
Hasegawa discloses 
a third detection unit configured to detect an occupant present in a third region or a fourth region of the plurality of regions (0030 FR indicates the driver's seat on the right side of the front seat, FL indicates the passenger seat on the left side of the front seat, RR indicates the seat on the right side of the rear seat, and RL indicates the seat on the left side of the rear seat. In the present embodiment, as shown in FIG. 3, an antenna 200 (ANT1) is attached to a rear-view mirror mounting column, for example, at a position substantially in the middle front position between the driver's seat and the passenger seat. In addition, antennas 202 and 204 (ANT2, 3) are attached to the left and right doors of the rear seats.), wherein 
the occupant presence determination unit performs determination of a presence of an occupant for each of the first region, the second region, the third region and the fourth region based on the first detection result, the second detection result and a third detection result of the third detection unit (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125.).

Claim 5
Hasegawa discloses wherein 
the second detection unit is configured to detect an occupant present in one of the second region, the third region and a fifth region of the plurality of regions (0030 FR indicates the driver's seat on the right side of the front seat, FL indicates the passenger seat on the left side of the front seat, RR indicates the seat on the right side of the rear seat, and RL indicates the seat on the left side of the rear seat. In the present embodiment, as shown in FIG. 3, an antenna 200 (ANT1) is attached to a rear-view mirror mounting column, for example, at a position substantially in the middle front position between the driver's seat and the passenger seat. In addition, antennas 202 and 204 (ANT2, 3) are attached to the left and right doors of the rear seats. Examiner notes that the fifth region is suggested since it would have been clear to one of ordinary skill that the number of seats and/or regions considered could be expanded as needed to suit the vehicle), and 
the occupant presence determination unit performs determination of a presence of an occupant for each of the first region, the second region, the third region, the fourth region and the fifth region based on the first detection result, the second detection result and the third detection result (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125.).

Claim 6
Hasegawa discloses 
a first input terminal configured to receive a signal from a first detector that detects an occupant in the first region or the second region (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035); 
a second input terminal configured to receive a signal from a second detector that detects an occupant in the second region, the third region, or the fifth region (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035); and a 
third input terminal configured to receive a signal from a third detector that detects an occupant in the third region or the fourth region (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125., 0030, 0035), wherein 
the first detection unit detects an occupant present in the first region or the second region based on an input state of the signal to the first input terminal (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125), 
the second detection unit detects an occupant present in the second region, the third region, or the fifth region based on an input state of the signal to the second input terminal (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125), and 
the third detection unit detects an occupant present in the third region or the fourth region based on an input state of the signal to the third input terminal (0029 The position determination unit 125 compares the reception intensity of the radio wave actually detected by using the three antennas 200, 202, and 204 with the reception intensity stored in the combination table 124 to obtain the source of this radio wave. The position of the occupant possessing the mobile phone 400 is determined. The occupant storage unit 126 stores the occupant position determined by the position determination unit 125. Examiner notes that the fifth region is suggested since it would have been clear to one of ordinary skill that the number of seats and/or regions considered could be expanded as needed to suit the vehicle).

Claim 7
Hasegawa discloses wherein the vehicle cabin has a plurality of seats, and each of the plurality of regions includes at least one of the plurality of seats (0030 FR indicates the driver's seat on the right side of the front seat, FL indicates the passenger seat on the left side of the front seat, RR indicates the seat on the right side of the rear seat, and RL indicates the seat on the left side of the rear seat. In the present embodiment, as shown in FIG. 3, an antenna 200 (ANT1) is attached to a rear-view mirror mounting column, for example, at a position substantially in the middle front position between the driver's seat and the passenger seat. In addition, antennas 202 and 204 (ANT2, 3) are attached to the left and right doors of the rear seats.).

Claim 8
Hasegawa discloses wherein the vehicle cabin has a plurality of seats including a driver's seat, a front passenger's seat, a first rear seat behind the driver's seat, and a second rear seat behind the front passenger's seat, the first detection unit is configured to detect an occupant on the driver's seat or the first rear seat, the second detection unit is configured to detect an occupant on the first rear seat or the second rear seat, and the third detection unit is configured to detect an occupant on the front passenger's seat or the second rear seat (0030 FR indicates the driver's seat on the right side of the front seat, FL indicates the passenger seat on the left side of the front seat, RR indicates the seat on the right side of the rear seat, and RL indicates the seat on the left side of the rear seat. In the present embodiment, as shown in FIG. 3, an antenna 200 (ANT1) is attached to a rear-view mirror mounting column, for example, at a position substantially in the middle front position between the driver's seat and the passenger seat. In addition, antennas 202 and 204 (ANT2, 3) are attached to the left and right doors of the rear seats.).

Claim(s) 9 and 10 
Claim(s) 9 and 10 recite(s) subject matter similar to that/those of claim(s) 1 and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663